                         Case 1:21-mj-00056-RMM Document 5 Filed 01/15/21 Page 1 of 18

 AO 442 (Rev. 11111)    Arrest Warrant




                                             UNITED STATES DISTRICT COURT
                                                                                        for the

                                                                          District of Columbia


                       United States of America
                                   v.                                                        )
                            Vaughn Gordon                                                    )     Case: 1:21-mj 00056  w




                                                                                             )     Assigned to: Judge Robin M. Meriweather
                                                                                             )     Assign Date: 1/14/2021
                                                                                             )     Description: COMPLAINT W/ARREST WARRANT
                                                                                             )
                                Defendant


                                                               ARREST WARRANT
To:        Any authorized       law enforcement      officer


           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary                                                        delay
(name of person to be arrested)          Vaughn Allan Gordon
                                     ----=----------------------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment            o    Superseding    Indictment                o     Information              o   Superseding         Information         ~ Complaint
o     Probation Violation Petition              o    Supervised       Release Violation Petition                    o Violation         Notice       0 Order of the Court

This offense is briefly described as follows:

    18 U.S.C. 1752 (a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority

  40 U.S.C. 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in the Capitol Buildings




                                                                                                                   J/L                   Robin M. Meriweather

Date:      January 14, 2021
                                                                                                           p -.._
                                                                                                               ~'7W~_"'L'_Ib-2021.01.1411:21:55                     -05'00'

                                                                                                                  Issuing officer's signature


City and state:          Washington, DC                                                           ROBIN M. MERIWEATHER, U.S. Ma
                                                                                                                            Printed name and title


                                                                                     Return

          This warrant was received on (date)              I   I'   (L(   L   7.AJ   1., I       , and the person was arrested on (date)              ( /ILf/'Zo2-1
at (,Uyand."a"J          IS ~ {~~:...        5"1.   L"'7<II<; LA          70lOJ              ~                      ~
                                                                                                                                                               1




Date:    I /1'f/7..P7.(                                                                ~~;:_
                   i                                                                                              -A-r-r-es-t,~ng~o-#-,c-er-'-ss-~-n-a-tu-re--------------




                                                                                                                            Printed name and title
             Case Case
                  6:21-mj-00012-PJH
                       1:21-mj-00056-RMM
                                     Document
                                          Document
                                              1 Filed
                                                    5 01/14/21
                                                       Filed 01/15/21
                                                                 Page 1Page
                                                                        of 1 PageID
                                                                             2 of 18 #: 1
$2 5HY &ULPLQDO&RPSODLQW


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRUWKH
                                                       District of Columbia
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                       9DXJKQ *RUGRQ
                                                                            &DVH1R
                       '2% 



                            Defendant(s)


                                                  &5,0,1$/&203/$,17
          ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                    -DQXDU\                LQWKHFRXQW\RI                                  LQWKH
                        'LVWULFWRI           &ROXPELD          WKHGHIHQGDQW V YLRODWHG

             Code Section                                                     Offense Description
 86&  D                                .QRZLQJO\ (QWHULQJ RU 5HPDLQLQJ LQ DQ\ 5HVWULFWHG %XLOGLQJ RU *URXQGV
                                                 :LWKRXW /DZIXO $XWKRULW\


 86&  H  *                             3DUDGLQJ 'HPRQVWUDWLQJ RU 3LFNHWLQJ LQ WKH &DSLWRO %XLOGLQJV




          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
6HH DWWDFKHG VWDWHPHQW RI IDFWV




          ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
          u


                                                                                               Complainant’s signature

                                                                                       $QGUHZ %HUJHU 6SHFLDO $JHQW )%,
                                                                                                Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 
                                                                                                             Robin M. Meriweather
'DWH     -DQXDU\                                                                                   2021.01.14 11:30:44 -05'00'
                                                                                                 Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ '&                   5RELQ00HULZHDWKHU8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                                                                                Printed name and title
  Case 6:21-mj-00012-PJH
       Case 1:21-mj-00056-RMM
                          Document
                               Document
                                   1-1 Filed
                                          5 Filed
                                             01/14/21
                                                  01/15/21
                                                       Page Page
                                                            1 of 43PageID
                                                                    of 18 #: 2




                                   STATEMENT OF FACTS


        Your affiant, Andrew Berger, is a Special Agent with the Washington Field Office of the
Federal Bureau of Investigation, where I investigate a variety of while collar matters. As a Special
Agent, I am authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of violations of Federal criminal laws. The U.S. Capitol is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only
authorized people with appropriate identification are allowed access inside the U.S. Capitol. On
January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
    Case 6:21-mj-00012-PJH
         Case 1:21-mj-00056-RMM
                            Document
                                 Document
                                     1-1 Filed
                                            5 Filed
                                               01/14/21
                                                    01/15/21
                                                         Page Page
                                                              2 of 44PageID
                                                                      of 18 #: 3




        On January 6, 2021, photographs were posted on a Facebook page with the username of
“Vaughn Gordon,” that appeared to have been taken inside the rotunda of the U.S. Capitol. Your
Affiant was unable to view the photographs on GORDON’s Facebook page, but images of the
photographs that had been posted were captured and provided to law enforcement. They show
“selfie” style images of GORDON outside the U.S. Capitol wearing goggles and inside the U.S.
Capitol, goggles now around his neck, and wearing a backwards cap bearing “USA” with a caption
stating, “Live inside the Congress building. It was worth the tear gas[.]” Additional posts from the
Facebook page described being at the U.S. Capitol, including one alleging that at some point
officers ushered people into the building and that he was never asked to leave but was limited to
the Rotunda area of the building.




        On January 9, 2021, Louisiana-based news organization The Advocate published an article
entitled “Lafayette man was among those in U.S. Capitol during riot, says he was peaceful amid
the ‘mayhem.’” 1 According to the article, on January 9, 2021, GORDON, addressed a crowd in
front of the Louisiana State Capitol, during which time GORDON told the crowd “[y]ou’re looking
at what by mandate is a felon because I entered into the Capitol during the riot,” and that he was
in the building for nearly two hours. GORDON indicated he had traveled to Washington, D.C.,
with a friend to attend the January 6, 2021, “Stop the Steal” rally and afterwards marched to the
Capitol. According to the article, GORDON further indicated he had entered the building because
tear gas drove him inside.

        The article further reported that GORDON had shared additional photographs from the
Capitol, and photographs included in the article are captioned “Courtesy of Vaughn Gordon.” Your
affiant recognizes the location shown in the photographs as the interior of the U.S. Capitol.
Specifically, the picture on the left-hand side below appears to show GORDON in front of the

1
        The article is available in its entirety at https://www.theadvocate.com/baton_rouge/news/article_bebdcfa8-
52c6-11eb-9bf1-63c58373a3e2.html.
  Case 6:21-mj-00012-PJH
       Case 1:21-mj-00056-RMM
                          Document
                               Document
                                   1-1 Filed
                                          5 Filed
                                             01/14/21
                                                  01/15/21
                                                       Page Page
                                                            3 of 45PageID
                                                                    of 18 #: 4




George Washington statue in the Rotunda, and the picture on the right-hand side appears to show
unidentified individuals in front of the Roger Sherman statue located in the Crypt:




        Your affiant has confirmed these identifications of GORDON. First, the images of GORDON
in the U.S. Capitol display unique attire and a clear view of the individual’s face. Your affiant has
reviewed GORDON’s Louisiana operator’s license photograph and other photographs posted to
GORDON’s Facebook page. The person in those photographs appears to be the same individual in the
pictures at the U.S. Capitol on January 6, 2021.

         Additionally, during the course of the investigation, your affiant has also spoken to other
members of law enforcement, who interviewed W-1. W-1 was shown The Advocate article and
identified the person in the backwards cap bearing “USA” as GORDON. W-1 advised that ithas
interacted face-to-face with GORDON on multiple occasions. Further, at least one image provided by
GORDON to Louisiana local media appears to be the same as an image posted to the Facebook account
using the name “Vaughn Gordon.” Finally, your affiant has also reviewed multiple leads regarding
GORDON received via the FBI’s tipline, including additional posts from GORDON’s Facebook
account discussing his presence in the U.S. Capitol on January 6, 2021.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
GORDON violated 18 U.S.C. § 1752(a)(1) which makes it a crime to knowingly enter or remain
in any restricted building or grounds without lawful authority to do so. For purposes of Section
1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted
area of a building or grounds where the President or other person protected by the Secret Service,
including the Vice President, is or will be temporarily visiting; or any building or grounds so
restricted in conjunction with an event designated as a special event of national significance.
  Case 6:21-mj-00012-PJH
       Case 1:21-mj-00056-RMM
                          Document
                               Document
                                   1-1 Filed
                                          5 Filed
                                             01/14/21
                                                  01/15/21
                                                       Page Page
                                                            4 of 46PageID
                                                                    of 18 #: 5




        Your affiant submits there is also probable cause to believe that GORDON violated 40
U.S.C. § 5104(e)(2)(G), which makes it a crime to willfully parade, demonstrate, or picket in any
of the Capitol Buildings.




                                                    _________________________________
                                                    Andrew Berger
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 14th day of January 2021.                                 Robin M. Meriweather
                                                                     2021.01.14 11:10:37
                                                                     -05'00'
                                                    ___________________________________
                                                    52%,100(5,:($7+(5
                                                    U.S. MAGISTRATE JUDGE
   Case Case
        6:21-mj-00012-PJH
             1:21-mj-00056-RMM
                           Document
                                Document
                                    3 Filed
                                          5 01/14/21
                                             Filed 01/15/21
                                                       Page 1Page
                                                              of 2 PageID
                                                                   7 of 18 #: 8




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


UNITED STATES OF AMERICA                             CASE NO. 6:21-MJ-00012-01 WDLA
                                                              1:21-MJ-00056 D.C.
VERSUS

GORDON VAUGHN                                        MAGISTRATE JUDGE HANNA

                                   MINUTES OF COURT:
                                     Initial Appearance
 Date:               January 14, 2021         Presiding: Magistrate Judge Patrick J. Hanna
 Court Opened:       4:00 p.m.                Courtroom Deputy: Evelyn Alexander
 Court Adjourned:    4:25 p.m.                Court Reporter:       Zoom Recording
 Statistical Time:    :20                     Courtroom:            Video Conference
                                              Probation Officer:    Eric Villermin

                                       APPEARANCES
 Daniel J McCoy (AUSA)                       For   United States of America
 Cristie Gautreaux Gibbens (AFPD)            For   Vaughn Gordon, Defendant
 Vaughn Gordon, Defendant

                                       PROCEEDINGS

BEFORE COURT OPENED:
Defendant Interviewed by Pretrial Services Officer
Defendant Provided with Charging Document(s)
Pretrial Services Report Provided to Defendant

INITIAL APPEARANCE:
Initial Appearance on an Arrest Warrant from: District of Columbia
Defendant Sworn
Defendant and all counsel consented to the hearing being held via video conference
Defendant Advised of Charges, Maximum Penalties & Rights

Oral motion for appointed counsel by defendant.

Based on the information provided by the defendant, the court finds that defendant does not have
the financial resources to retain counsel. Order appointing the Office of the Public Defender to
represent defendant signed.

Reading of charging documents: Waived
   Case Case
        6:21-mj-00012-PJH
             1:21-mj-00056-RMM
                           Document
                                Document
                                    3 Filed
                                          5 01/14/21
                                             Filed 01/15/21
                                                       Page 2Page
                                                              of 2 PageID
                                                                   8 of 18 #: 9




Identity Hearing: Waived
Preliminary Hearing: Waived

The government is not moving for detention

Bond Set: Personal Recognizance Appearance Bond Signed (AO98)
Order Setting Conditions of Release Signed (Modified AO199)

Defendant ordered released after processing by U.S. Marshal pending further proceedings.

Defendant ordered to appear before the District of Columbia on Friday, January 22, 2021 at
12:00 noon CST/1:00 p.m. EST for further proceedings. Counsel for Defendant advised that the
conference room at the Office of the Federal Public Defender in Lafayette, LA is available for
Defendant’s use for that appearance.

Defendant is requesting appointment of counsel for appearances before the District of Columbia.

FILINGS:
Order Appointing Counsel
Appearance Bond
Order Setting Conditions of Release
  Case 6:21-mj-00012-PJH
       Case 1:21-mj-00056-RMM
                          Document
                               Document
                                   8 Filed5 01/14/21
                                             Filed 01/15/21
                                                      Page 1Page
                                                            of 2 PageID
                                                                  9 of 18 #: 26




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION


UNITED STATES OF AMERICA                             CASE NO. 6:21-MJ-00012-01 WDLA
                                                              1:21-MJ-00056 D.C.
VERSUS

VAUGHN GORDON                                        MAGISTRATE JUDGE HANNA

                            AMENDED MINUTES OF COURT:
                                     Initial Appearance
 Date:               January 14, 2021         Presiding: Magistrate Judge Patrick J. Hanna
 Court Opened:       4:00 p.m.                Courtroom Deputy: Evelyn Alexander
 Court Adjourned:    4:25 p.m.                Court Reporter:       Zoom Recording
 Statistical Time:    :20                     Courtroom:            Video Conference
                                              Probation Officer:    Eric Villermin

                                       APPEARANCES
 Daniel J McCoy (AUSA)                       For   United States of America
 Cristie Gautreaux Gibbens (AFPD)            For   Vaughn Gordon, Defendant
 Vaughn Gordon, Defendant

                                       PROCEEDINGS

BEFORE COURT OPENED:
Defendant Interviewed by Pretrial Services Officer
Defendant Provided with Charging Document(s)
Pretrial Services Report Provided to Defendant

INITIAL APPEARANCE:
Initial Appearance on an Arrest Warrant from: District of Columbia
Defendant Sworn
Defendant and all counsel consented to the hearing being held via video conference
Defendant Advised of Charges, Maximum Penalties & Rights

Oral motion for appointed counsel by defendant.

Based on the information provided by the defendant, the court finds that defendant does not have
the financial resources to retain counsel. Order appointing the Office of the Public Defender to
represent defendant signed.

Reading of charging documents: Waived
  Case Case
       6:21-mj-00012-PJH
            1:21-mj-00056-RMM
                          Document
                               Document
                                   8 Filed
                                         5 01/14/21
                                            Filed 01/15/21
                                                      Page 2Page
                                                             of 2 PageID
                                                                  10 of 18#: 27




Identity Hearing: Waived
Preliminary Hearing: Waived

The government is not moving for detention

Bond Set: Personal Recognizance Appearance Bond Signed (AO98)
Order Setting Conditions of Release Signed (Modified AO199)

Defendant ordered released after processing by U.S. Marshal pending further proceedings.

Defendant ordered to appear before the District of Columbia on Friday, January 22, 2021 at
12:00 noon CST/1:00 p.m. EST for further proceedings. Counsel for Defendant advised that the
conference room at the Office of the Federal Public Defender in Lafayette, LA is available for
Defendant’s use for that appearance.

Defendant is requesting appointment of counsel for appearances before the District of Columbia.

FILINGS:
Order Appointing Counsel
Appearance Bond
Order Setting Conditions of Release
          Case Case
               6:21-mj-00012-PJH
                    1:21-mj-00056-RMM
                                  Document
                                       Document
                                           5 Filed
                                                 5 01/14/21
                                                    Filed 01/15/21
                                                              Page 1Page
                                                                     of 2 PageID
                                                                          11 of 18#: 11



   A'^^Mla"^
W£ST§^ED"WW?
      im_nf"';




                                        UNH 'KD S I A'E'1-:S DlS'IKICl4 COUK1
    M 1 itlw ~ fonhc
                                                          Wesicnrs Diisilrk^ ^E L<iuiMiuiut
                    °5i?PFHT
                       tnhfd Sl-sik'y ofA^nL'ti^'ii )


                           VAUGHN GORDON ; ,....^i.. ^
                                                                                      <-';)'>i* Na ti;2Q-MJ-(

                                                                              J
                                I'lt'iV-Jl^lr/J                            J



                                                              APPrA%A\CI^«ONI>

                                                              Uffendant^s Agreemenl

   I, Vaughn Gordon f(A-^»r,A,/fr>i ii^eii1 Ui tiolh-^v cv<-ry <^LT ofahis e^iiirt^ u? AI^
   court ihial cm^dcrs ihis ease, and E lurthe? a^rfit; Ehui l^iis honcli msy &>;; ^s.rrti'il^i \\\' I E;)i|;
                 ( X ) 1uiipp<:jTfoi'C^UirlprueeeitijiH,&:
                 ( X } if i'ti?ti^'ic^(t, tCf- surT'tjEtdyr 'to surv'L' n ^nCL'ik-L' llijl ^ ynurl iihiiy iiM}i^sL<'L ur
                 ( ) ifi 'i:<tmp9y wiih ;ill conditEffnK wt iorlh SEI ^w Ord^'T SL-ltiiti^ rn.nLlHiim1* fll' HclipiiM,'-.



                                                                     Type ef Boiad
   ( X 'I <!} ThEH i*i a pcFsnnu! rccaj!ni^iStCtl^nR*1-

   ( J {2} I hbK ES un uinsccurcd btind oj'$

   ( } -)3} Tlus^fisecwe<(b(in^<i1'$ , s^iikrcidliy;


           •t. } d0 S .._._.... .ine^slukp^jle<,1wUhslkt<:om.


           f ) (bj )hc il.yn.-cnienl ofthi; di.''farKJLtiil ^fcd eu-cli sni.fL'Ey 1<i forSl'flE lllG' fi>llowiifg<;'<tsllorolherpTupC'Fly
                    f^t.^fw rfii' wftf iiif ^A\y pfftfvfrt'. i?'/;fe^iig r^iV"-' n^ iy - .iwt{ i^ n h^i f»i'rfWW, i-'r Avm - fl^ <Kfwh i»wf</f

                    wvfwf^w t^fi^ <-.vhw)




                    Ifllw boffid is ii^cnrcd 6i>' ?i)} propi-'ny, i.l-ncunu'n^ to |imlect tin: iiccurcd intyn'sl muy IH' nicd Q-f Fi'<;ori<l,


           ( ) ^L'SI LI bail bytld witii [i •ni-lv'i^nl ^(Jl'^ty c^,'hAj^i>i^i't-i/^u'^)^A^m IA? iA'.AT^t'/jLiiAj'-itA'r^fi'j^'Aistti'^^




                                                        l'1DrfdlUnti>r KrlvaM ^flliv Uoitd

   t'w/a^n' 'o/ifw fi(wd Thi'i iiipjX'i;UiitW bon<I may he rwtcated ii'llu' dclentt.in^ does not irymplv nhh lliu itl.n?'.^'
   i^jfi^im'-nl. TT>e (;oiin inny iminc<Ei!klLll>' ord'nr itic atn<iuni«!' lln; hond t;umtinlvrod U-? lllC' tilli^i) Sl4l'2'i. Including llic
   security For thy bimd, if^ic dcfL'itdHitl. <Sw". iui8 cit'mply willj ^s: njnr^rn^t. As (h? c^isit -of'llic tJniscd Sitiies, ?h<: ciHiri
   mgy flrdcr a jsBd^mcnt oH'culciUiFi? ti^iiiin^l lt? tSc'f^tiIaEil .iimj cudi •<fjji\'iy ivr Ihe ^n^re ^j»inian( ot the bond, incJudsni?
   tnlt'resG sndi C«KIS.
       Case Case 1:21-mj-00056-RMM
            6:21-mj-00012-PJH       Document
                               Document       5 01/14/21
                                        5 Filed  Filed 01/15/21
                                                           Page 2Page  12 of 18#: 12
                                                                  of 2 PageID



                                                                                                                                                r^;2

At I W )(h-i 1?' 115i Ar^.iniwr )t'"h)




^•/(t(/,vi/ tif fft^' B^wi, The crtu?l may oriier l^is appe'artine^ Ix^nd ^ndedl At any EmK. TIMS bond svill bG- satislled and Ihe
wcurily will be rci^jtsud wlicn ciihiT: (I) ihc dci'cnditnt is iimnd iinl ^tully <in aH eli^^, 1-^(2) llie d^H'ndflnt reports so
.serve a wnlcnci;.



                                                                  I>(M:IJI rut ions


f-hmet'h'hfp ofth^ f')'^pifrf)'. I. liw duJtirnJiint - and i.'jich surety - iti^liuc: HEifdcr penalty flf ptirjiit^' (luU;


          0) .aHo^iwr^orthepfOpetly ^curing, th is iipptfaruncL-byndciwincluilyd on the bond;
          (2) llic pmpcrty is not sitbjcci lo clAiins, exccpl .us ^^ribed ab&Vti^ and
          (3) I wilEnolivelt the prop&ny, allow furthLT daam-s lo he mad^^tiinsl h, or do fltsylhtn^ Co r^luce il&VD-lur
                     vf}^e tliis uppuar<ift£e boiid is in L-ITiid.

^ta'vfHaiK^. 1, iJse dclt'ndjnl - und eacli su?cly - iiavi,1 rciul )hss iiippejiratK^ bofld anJ hiivu i;Etliik:T rvail E)II (he condiliuns
of reiSetLse siil by riii!; <:<)UTI iir held llicm uxplutncd to nii?. I iigfw ^ lhi& AppeaM^^ Uoud-




1, UK- dcfcmlttm aind UiK;h swi?ly ~ ck-diLfc UI^LT penalty or'|W))i)^' llid&j.h^fifwinall^ii is insiis (S<x' 28'*Hg.C. § I7-1f»>)

                                                                                                           ^-_' })
na\^                                                                                                    cy^M^
                                                                          vo^>^
                                                                                                        •jjsf^l.mi \ At^UNiLi'i'




                  Sf/f^:'fVf.<fvr{y dirj^'i' —fsf-iffnvi tww                            I'l'isvly f^tff-wffy fiwwr ~ .I^^K/-.' dii^J'^i1




                 Hsnvfr ^v^'r/r twwr —f.rmfvt.t rnj'ifi'                                .\\a\'tj,';/ii-f)fn'>^ rdtVli'r .^^nilfir^ yrftJ'<Aw




                 ^!»r^/t'/^•\i;v»/f'nh-^ii'r fu'ttfh''^ u.u*ii'                         .\un I'r ;inf^a'n'r cli.'/tt','' a^nA'i^n' iVft/iktlf




                                                                          CLERK Of' COLW


My.
                                                                                             Kiwi-Wf frf'Hn'fi rt»' fk'iWy t'^



AppfftA'^iL

U»te 1//V/JJ_
Case 6:21-mj-00012-PJH
     Case 1:21-mj-00056-RMM
                        Document
                             Document
                                 7 Filed5 01/15/21
                                           Filed 01/15/21
                                                    Page 5Page
                                                          of 10 13
                                                                PageID
                                                                   of 18 #: 20
Case 6:21-mj-00012-PJH
     Case 1:21-mj-00056-RMM
                        Document
                             Document
                                 7 Filed5 01/15/21
                                           Filed 01/15/21
                                                    Page 8Page
                                                          of 10 14
                                                                PageID
                                                                   of 18 #: 23
Case 6:21-mj-00012-PJH
     Case 1:21-mj-00056-RMM
                        Document
                             Document
                                 7 Filed5 01/15/21
                                           Filed 01/15/21
                                                    Page 9Page
                                                          of 10 15
                                                                PageID
                                                                   of 18 #: 24
Case 6:21-mj-00012-PJH
      Case 1:21-mj-00056-RMM
                        Document
                             Document
                                 7 Filed501/15/21
                                           Filed 01/15/21
                                                    Page 10Page
                                                            of 1016
                                                                  PageID
                                                                    of 18 #: 25
1/26/2021             Case 1:21-mj-00056-RMM
                                          CM/ECFDocument          5 Filed 01/15/21
                                                 - U.S. District Court:Western                  Page 17 of 18
                                                                               District of Louisiana


                                     Query       Reports         Utilities   Help    What's New    Log Out



                                                                                                                     CLOSED

                                    U.S. District Court
                          Western District of Louisiana (Lafayette)
               CRIMINAL DOCKET FOR CASE #: 6:21-mj-00012-PJH All Defendants


 Case title: USA v. Vaughn                                                          Date Filed: 01/14/2021
 Other court case number: 1:21-mj-00056 District of Columbia                        Date Terminated: 01/14/2021


 Assigned to: Magistrate Judge Patrick J
 Hanna

 Defendant (1)
 Vaughn Allan Gordon                                                 represented by Cristie Gautreaux Gibbens
 TERMINATED: 01/14/2021                                                             Federal Public Defenders Office (LAF)
                                                                                    102 Versailles Blvd Ste 816
                                                                                    Lafayette, LA 70501
                                                                                    337-262-6336
                                                                                    Fax: 337-262-6605
                                                                                    Email: cristie_gibbens@fd.org
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Public Defender or
                                                                                    Community Defender Appointment

 Pending Counts                                                                     Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                  Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                         Disposition
 18 USC 1752(a)(1)- Knowingly Entering or
 Remaining in any Restricted Building or
 Grounds without Lawful Authority; 40 USC


https://lawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?865214016038686-L_1_0-1                                                          1/2
1/26/2021         Case 1:21-mj-00056-RMM CM/ECFDocument          5 Filed 01/15/21
                                                - U.S. District Court:Western                  Page 18 of 18
                                                                              District of Louisiana

 5104(e)(2)(G)- Parading, Demonstrating or
                             Query Reports        Utilities        Help What's New Log Out
 Picketing in the Capitol Buildings



 Plaintiff
 USA                                                                 represented by Daniel J McCoy
                                                                                    U S Attorneys Office (LAF)
                                                                                    800 Lafayette St Ste 2200
                                                                                    Lafayette, LA 70501
                                                                                    337-262-6618
                                                                                    Fax: 337-262-6682
                                                                                    Email: daniel.j.mccoy@usdoj.gov
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Assistant US Attorney

  Date Filed            # Docket Text
  01/14/2021           1 COMPLAINT as to Vaughn Allan Gordon (1). (Attachments: # 1 Affidavit) (crt,Bray, K)
                         (Additional attachment(s) added on 1/15/2021: # 2 SEALED-Arrest Warrant) (Bray, K).
                         (Entered: 01/15/2021)
  01/14/2021           2 ORAL MOTION to Appoint Counsel by Vaughn Allan Gordon (1). (crt,Bray, K) (Entered:
                         01/15/2021)
  01/14/2021           3 MINUTES for proceedings held before Magistrate Judge Patrick J Hanna: INITIAL
                         APPEARANCE as to Vaughn Allan Gordon (1) held on 1/14/2021. Oral Order granting 2
                         Motion to Appoint Counsel. Appearances made by Daniel J McCoy for USA, Cristie
                         Gautreaux Gibbens for Vaughn Allan Gordon as to Vaughn Allan Gordon (1). Defendant
                         ordered to appear before the District of Columbia on Friday, January 22, 2021 at 12:00 noon
                         CST/1:00 p.m. EST for further proceedings. Defendant ordered released on personal
                         recognizance bond after processing by U.S. Marshal pending further proceedings. (Court
                         Reporter: VTC) (crt,Bray, K) (Entered: 01/15/2021)
  01/14/2021           4 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Vaughn Allan Gordon (1).
                         Signed by Magistrate Judge Patrick J Hanna on 1/14/2021. (crt,Bray, K) (Entered:
                         01/15/2021)
  01/14/2021           5 APPEARANCE BOND entered as to Vaughn Allan Gordon (1): Personal Recognizance
                         Bond Signed by Magistrate Judge Patrick J Hanna on 1/14/2021. (crt,Bray, K) (Entered:
                         01/15/2021)
  01/14/2021           6 ORDER Setting Conditions of Release as to Vaughn Allan Gordon (1) Personal
                         Recognizance Bond Signed by Magistrate Judge Patrick J Hanna on 1/14/2021. (crt,Bray,
                         K) (Entered: 01/15/2021)
  01/14/2021           8 AMENDED MINUTES for proceedings held before Magistrate Judge Patrick J Hanna re
                         Minutes of 3 Initial Appearance as to Vaughn Allan Gordon (1) held on 1/14/2021 (Court
                         Reporter: VTC) (crt,Bray, K) (Entered: 01/19/2021)
  01/15/2021           7 Notice to District of Columbia of a Rule 5 or Rule 32 Initial Appearance as to Vaughn Allan
                         Gordon (1). Your case number is: 1:21-mj-00056. Docket sheet and documents attached. (If
                         you need additional information, please send a request to
                         lawdml_criminal@lawd.uscourts.gov.) (crt,Bray, K) (Entered: 01/15/2021)


https://lawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?865214016038686-L_1_0-1                                                       2/2
